260 S.W.3d 929 (2008)
STATE of Missouri, Respondent,
v.
Oscar MURPHY, Appellant.
No. ED 90072.
Missouri Court of Appeals, Eastern District, Division Two.
September 2, 2008.
Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Oscar Murphy appeals from the trial court's judgment and sentence after a jury found him guilty of forcible rape. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).